Opinion by
Reeder, J.,
The instruction of the learned court below to the jury upon the question of the bank’s liability for money erroneously paid or mistakenly diverted from one account to another whereby the depositor suffers loss, was a full, complete and exact state*647ment of the law. A bank where a depositor has several open accounts cannot divert the funds directed to be deposited to one account to another to the injury and damage of the depositor. But if the depositor suffers no injury by such diversion, there can be no recovery. The only question therefore for the jury was the one subnritted by the court below, namely; did the plaintiff actually get the money diverted by the bank from the account to which it was directed by him to be accredited. As to that portion of the amount paid in cash to the messenger for which the jury rendered a verdict there can be no question now. That portion which was diverted from Rennyson’s private account and accredited to the account of “ The Daily Times, Limited ” which was owned by Rennyson, that in fact Rennyson was “ The Daily Times, Limited,” and as therefore the money diverted from one account and that his individual account, was accredited to another account which was also his own individual account, although under another name and of which he got the benefit there was no injury to the plaintiff and therefore there can be no recovery. The case of Bank v. Mason, 95 Pa. 117, relied upon by plaintiff is not in point. There the bank refused to pay “ A ” money deposited by him claiming that the money belonged to “D.” The Supreme Court held that only “ D ” or an attaching creditor could set up a claim for the money against “A,” that the bank having received the money from “ A ” could not avail itself of any such defense. A very different defense from the one in this case. Here the bank says in reply to Rennyson’s action for the money diverted by them, “We have already paid you this money upon your own checks, signed ‘Wm. Rennyson, chairman’ upon the account of ‘ The Daily Times, Limited ’ which was Wm. Rennyson.” This question was fairly submitted to the jury, and the jury found that Wm. Rennyson was in point of fact “The Daily Times, Limited.” If, however, even that being true it could be proven that Wm. Rennyson was misled to his injury by such mistaken entry of his deposit by the bank, Rennyson would nevertheless be entitled to recover from the bank the amount which he lost by the bank’s mistake, if he lost anything. It cannot be said in this case upon the facts as found by the jury that there was any loss at all unless the 16th and 17th assignments of error must be sustained, and we should regard the *648evidence stricken out by the court as competent and material to the issue. The plaintiff testified that an employee had abstracted from the money received by “ The Daily Times, Limited ” from time to time considerable amounts without saying how much, or specifying the time more definitely than from June, 1890, to May, 1891. Unless the defendant could go further and 'show that the mistaken entry on the books of the bank led to his deception in regard to the embezzlement, in no aspect of the case could it be considered. Even if he had done so the facts testified to were not properly in evidence, for the reason that no sufficient proof of embezzlement was given by the defendant. A vague statement that moneys were taken was clearly insufficient even though that fact had been so connected with the mistaken entries in the books of the bank. In the absence of any sufficient proof of embezzlement, and also the failure to show how this embezzlement taken in connection with the mistaken entries of deposits led to his damage, the court committed no error in striking out the testimony of the plaintiff complained of in the 16th and 17th assignments of error. This disposes of all the assignments of error.
Judgment affirmed.